Citation Nr: 0628229	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2005.  This matter was 
originally on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In January 2005, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who is no longer a member 
of the Board.  A transcript of that hearing is of record.  
The veteran was provided an opportunity to testify at another 
hearing before another Veterans Law Judge; however, he 
declined an additional hearing.


FINDING OF FACT

At it's worst, the veteran's degenerative disc disease of the 
lumbar spine is manifested by subjective complaints of pain 
and production of slight limitation of motion (limited to 75 
degrees of flexion and 20 percent of extension); however it 
is not manifested by objective evidence of any neurological 
manifestations, forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 
4.71a, Diagnostic Code 5243 (effective from September 26, 
2003); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's March 2005 Remand, the Appeals 
Management Center (AMC) arranged for a VA special orthopedic 
and neurological examinations of the veteran, readjudicated 
the veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
supplemental statement of the case.  The Board notes that the 
March 2005 Remand also requested that the AMC obtain all 
outstanding VA treatment reports.  However, the veteran 
advised that any pertinent information concerning his case 
was presented at the time of the hearing and that he did not 
believe that there was any further information to be 
submitted at that time.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
March 2005 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).



I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in July 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, a letter dated in March 2005 was also 
sent which satisfied the duty to notify provisions.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in March 2006.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  The March 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examinations in August 2003, 
October 2005, and January 2006. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The service-connected condition considered herein involves an 
orthopedic disability.  In general, evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  

The veteran's service-connected lumbar spine condition is 
evaluated as 20 percent disabling under Diagnostic Code 5293 
for intervertebral disc syndrome.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating disabilities of the spine.  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibit the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the spine at any 
time on or after September 26, 2003.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West Supp. 2005) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Effective September 23, 2002, Diagnostic Code 5293 states 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  With regard to the first method of evaluation 
(total duration of incapacitating episodes over the past 12 
months), the criteria provide that a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Also potentially applicable was Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a (2002).  Under Diagnostic Code 5292, a 
20 percent rating is assigned for moderate limitation of 
motion; and a 40 percent rating is assigned for severe 
limitation of motion.  

Although Diagnostic Code 5292 (2002) rated limitation of 
motion of the spine according to whether it was slight, 
moderate, or severe, these words were not defined in the VA 
Schedule for Rating Disabilities.  Use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  There 
is no inconsistency, then, in applying the current ranges of 
motion to rating spine disabilities under the old criteria.  
The amended criteria define normal forward flexion of the 
thoracolumbar spine as zero to 90 degrees, extension as zero 
to 30 degrees, left and right lateral flexion as zero to 30 
degrees, and left and right lateral rotation as zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (2) (2005).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the combined range of motion of the cervical spine is 
not greater than 170 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine; or 
unfavorable ankylosis of the entire cervical spine.  And, a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

The veteran has clearly been diagnosed with degenerative disc 
disease, but the medical evidence shows no current 
neurological abnormalities are present.  

At the August 2003 VA examination, the veteran complained of 
increasing back pain radiating into his legs and feet, 
numbness, tingling, and parethesia.  However, straight leg 
raising was negative in the seated position, and sensation, 
strength and reflexes were symmetric and equal.  

An April 2003 electromyography EMG report noted electro 
diagnostic evidence of a right less than left L5 
radiculopathy without ongoing denervation.  

The October 2005 VA neurologist noted strength testing 
revealed +5/5 in all muscle groups, deep tendon reflexes were 
graded as +2/4 in the lower extremities, straight leg raising 
in the seated position caused discomfort and total body 
jerking without any vocal complaints of pain until asked, 
"what is wrong?"  The neurologist noted that there was no 
muscle atrophy in the back or lower extremities and there 
were no changes in the skin and no evidence of disuse 
atrophy.  

The January 2006 VA examiner noted that an EMG/NCV of the 
lower extremities was done in November 2005 and was found to 
be normal.  The examiner noted maximum straight leg raising 
elicits mild enhancement of lower back pain but LaSegue's 
test was negative bilaterally, deep tendon reflexes were 2+ 
throughout with downgoing toes, motor 5/5 in all distal 
muscle groups of lower extremities, sensory intact distally 
to 2-point discrimination, vibration, and position.  The 
examiner noted that the neurological examination and recent 
EMG/NCV showed no evidence of radiculopathy.  The examiner 
diagnosed degenerative disc disease of the lumbar spine 
without sciatica or radiculopathy.  

Considering the above medical evidence, rating the disability 
under the old Diagnostic Code 5293 would be difficult, at 
best, considering the lack of neurological abnormalities in 
2006, and the disability cannot be rated under the new 
Diagnostic Code 5243 since there is no evidence showing that 
the veteran has suffered from incapacitating episodes, as 
defined by law.  

Therefore, rating the veteran's disability under the 
limitation of motion codes would afford him the highest 
ratings possible.  In this light, the Board finds that the 
manifestations above most closely approximate "slight" 
limitation of lumbar spine motion warranting a 10 percent 
rating as at its worst as flexion was only limited to 75 
degrees (in August 2003), and extension only limited to 20 
degrees (in October 2005).  See August 2003 VA examination 
and October 2005 VA examination.  There was no limitation of 
motion regarding lateral flexion or rotation at any of the 
three VA examinations.  Considering the limitations with 
flexion and extension, the overall disability picture, then, 
is slight, which warrants a 10 percent disability rating 
under the prior version of Diagnostic Code 5292.  

The Board notes that the October 2005 VA orthopedic examiner 
stated that repetitive use causes an increase in aches and 
pain, soreness, tenderness and fatigability.  In addition, 
the January 2006 VA examiner noted increased low back pain at 
30 to 90 degrees of flexion, 15 to 30 degrees extension, 15 
to 25 degrees left lateral flexion, 20 to 35 degrees right 
lateral flexion, 70 to 85 degrees right rotation, and 75 to 
80 degrees left rotation.  Thus, with considering the 
functional loss due to pain, the veteran's overall disability 
more nearly approximates a moderate disability picture, which 
warrants the current 20 percent disability rating under the 
prior version of Diagnostic Code 5292.    

However, a higher rating would not be warranted under either 
the old or the current regulations as forward flexion of the 
thoracolumbar spine has consistently been greater than 60 
degrees but not greater than 85 degrees.  With consideration 
of functional loss due to pain, the lumbar spine disability 
still only approximates the current 20 percent rating.  
Although pain has been noted during certain range of motion 
the examiners have not indicated that it resulted in further 
limitation of motion.       

Therefore, the preponderance of the evidence is against 
granting a rating higher than 20 percent for the lumbar spine 
disability.  For the same reasons as given above, Diagnostic 
Codes 5293 or 5243 (old or new), although applicable to the 
disability diagnosed, cannot result in a higher rating with 
no evidence of neurological impairment or incapacitating 
episodes.  Although the disc disease could be rated 
separately for the orthopedic and neurologic manifestations 
under the new criteria, there are no neurological 
manifestations to warrant a separate rating.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


